DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3443671 issued to Dyke (Here forth “Dyke”) and in view of US Publication 20140326560 by Bergh (Here forth “Bergh”), US Publication 20030185465 by Vazquez (Here forth “Vazquez”), US Patent 4830154 issued to Gerch (Here forth “Gerch”), and US patent issued to Holloman (Here forth “Holloman”), and optionally in view of US Publication 20120181211 by Charlebois (Here forth “Charlebois”).
Regarding claim 1, Dyke discloses: A bag (Fig 44-46) for carrying one or two bottles or other containers (Fig 44-46, the bag has a cavity that is accessed through an opening as shown in Fig A, where items can be stored, which can include a bottle or two), consisting of: 
a bottom (Fig A, the bag has a closed bottom side), a side (Fig A, the bag has at least one side), an expansion zipper (Fig A, zipper 93), a pleat (Fig A, pleat 91), [Not Taught: a baffle], where the bottom (Fig A) is a [Not taught: circular] bottom attached to the side (Fig A), where the side (Fig A, the bag has at least one side) is a [Not Taught: cylindrical] side (Fig A), where the bottom has a bottom diameter (Fig A, the bottom has a diameter) and the side has a side diameter (Fig A, the bottom has a diameter),
where the side forms a cavity (Cavity can be accessed through opening shown in Fig A), where the cavity is bounded on a cavity bottom by the bottom and on a cavity side by the side (Fig A, the sides and bottom together are bound to form a cavity), and where the cavity has a cavity diameter (Fig A, the cavity accessed through the opening shown has a diameter), which is equal or less than the side diameter (Fig A, as the cavity is formed within the sides, the diameter can only be equal or less that the side diameter), where the cavity has a cavity circumference (Fig A, the cavity has a circumference),
an expansion zipper (Fig A, zipper 93) that bisects both the [Not taught: circular] bottom (Fig A, the zipper 93 bisects the bottom) and the [Not taught: cylindrical] side (Fig A, the bag has at least one side), where the expansion zipper (Fig A, zipper 93) has a first zipper side (Fig A, zipper 93A) and a second zipper side (Fig A, zipper 93B), 
where the pleat (Fig A, pleat 91) has a pleat top (Fig A), a pleat bottom (Fig A), and two pleat sides (Fig A, one side is shown while the opposite side is not shown), where one pleat side attaches to the first zipper side (Fig A, pleat 91 attaches to zipper 93A) and the other pleat side attaches to the second zipper side (Fig A, pleat 91 near zipper 93B), 
where, when the expansion zipper is in a zipped up position (Fig 44), the side diameter is approximately large enough to snugly contain a single bottle (Fig 44, The bag has a cavity that can fit a certain number of items including a single bottle; regarding “snugly” Dyke’s bag can accommodate a wide variety of bottles including bottles about the same size as the bag in the contracted position, thereby creating a tight fitting), and when the expansion zipper is a zipped down position (Fig 46), an expanded side diameter (Fig 44 expands to Fig 46) is approximately twice the side diameter (Fig 46) that occurred when the expansion zipper was in the zipped up position (Fig 44), [Not taught: where the baffle attaches to a first and second cavity sides], where when the expansion zipper (Fig A, zipper 93) is in the zipped up configuration (Fig 44), a zipped up cavity circumference (Fig A, cavity is through top opening) [Not taught: configuration and size of the baffle], and such that when the expansion zipper (Fig 47, zipper 93) is in the zipped down configuration (Fig 46),  [Not taught: configuration and size of the baffle],
where the cavity (Fig A) is bounded on a cavity top by a top opening (Fig A), where the top opening (Fig A) is [Not taught: a top opening adjusted by drawstring and toggle], 
additionally comprising [Not taught: a shoulder strap] and a side grip handle (Fig A), where the [Not taught: shoulder strap extends from first clip to second clip, side zippered pockets].

    PNG
    media_image1.png
    715
    657
    media_image1.png
    Greyscale

Fig A- Examiner Annotation of Figure 47 of Dyke
But Dyke does not expressly disclose that the bag has cylindrical sides and a circular bottom. 
Regarding the above limitation, it would have been an obvious matter of design choice to select the shape of the bottom and side to be circular and cylindrical respectively, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956). Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the circular bottom and cylindrical side is of 
Additionally and in the alternative, Charlebois teaches that the bag has cylindrical sides and a circular bottom (Para 10 line 8, the sides are cylindrical and the bottom must be circular for the shape of the sides to be cylindrical)
It would have been obvious to a person having ordinary skill in the art having the teachings of Dyke and Charlebois before them, when the application was filed, to have modified the bag of Dyke to have the bottom circular and sides cylindrical in shape, as taught by Charlebois, because a circular shape offers the most space for the least amount of material versus other shapes.
But Dyke as modified above does not expressly disclose that the bag has a baffle. Bergh teaches a baffle (Fig 1, Para 30 lines 20-24);where the baffle (Fig 1) has a baffle top (Fig 1), a baffle bottom (Fig 1), and two baffle sides (Fig 1), a baffle height and a baffle width (Fig 1, as the baffle is solid it has a height and width), where a first baffle side attaches to a first cavity side of the cavity (Fig 8, it attaches to a side of the cavity), and the second baffle side attaches to a second cavity side of the cavity (Fig 8, other side attaches to other side of cavity) ; a zipped up cavity circumference is equal to approximately twice the baffle width (Para 47 lines 12-23, insert size can vary and therefore the baffle can be twice the width of the baffle), such that the baffle, when the expansion zipper is in the zipped up configuration, lies along a side of the cavity (Para 47 lines 12-23, the length of the baffle the baffle is flexible so when the space in the cavity is decreased the baffle can be configured to move to the side of the cavity); the baffle width is approximately the same as an expanded cavity diameter (Para 47 lines 12-23, insert size can vary and therefore the baffle can be twice the width of the baffle), such that the baffle bisects the cavity (Fig 1), thereby allowing for a snug two-bottle container (Para 47 lines 12-23, insert size can vary allowing for a snug fit of the two bottle containers depending on the size of the cavity and containers).
It would have been obvious to a person having ordinary skill in the art having the teachings of Dyke (optionally and Charlebois), and Bergh before them, when the application was filed, to have modified the bag of Dyke (optionally and Charlebois) to include a baffle, as taught by Bergh, to advantageously allow the user to separate and protect items within the bag as the baffle conforms to the shape of the items.
Dyke as modified above does not expressly disclose a drawstring and toggle at the top opening. Vazquez teaches: top opening defined by a tunnel (Fig 2, there is a neck pouch tunnel 113 through which drawstring fits through), where the tunnel comprises a hollow tunnel through which a drawstring runs (Fig 2), where the drawstring (Fig 2, drawstring 110) can the tightened and loosened by a toggle (Fig 2, toggle 112 tightens drawstring 110), such a top opening diameter can be adjusted by the drawstring and toggle (Fig 2, the drawstring and toggle by nature can be used to loosen up or tighten an opening).
It would have been obvious to a person having ordinary skill in the art having the teachings of Dyke, Charlebois, Bergh and Vazquez before them, when the application was filed, to have modified the bag of Dyke as modified above, to further include a drawstring and toggle at the cavity opening, as taught by Vazquez, to advantageously allow the user to easily gain access and also secure the cavity opening when necessary.
But Dyke as modified above does not expressly disclose a shoulder strap with the first clip attached to the lower portion of side and second clip attached to upper portion of side. 
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a bag has a shoulder straps that attaches at one end to the lower portion of the end and at another end to an upper portion of the side, because Applicant has not disclosed why this provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Dyke’s bag because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Dyke’s bag to obtain the invention as claimed.
But Dyke as modified above does not expressly disclose a shoulder strap. Gerch teaches: additionally comprising a shoulder strap (Fig 7, strap 33), where the shoulder strap (Fig 7, strap 33) has a comfort shoulder slide (Fig 7, the comfort slide can be shown on the top of the strap) and where the shoulder strap extends from a first clip (Fig B) located on a lower portion of the side to a second clip (Fig B) located on an upper portion of the side.

    PNG
    media_image2.png
    584
    624
    media_image2.png
    Greyscale

Fig B- Examiner Annotation of Gerch Fig 7

It would have been obvious to a person having ordinary skill in the art having the teachings of Dyke, Charlebois, Bergh, Vazquez and Gerch before them, when the application was filed, to have modified the bag of Dyke to include a shoulder strap, as taught by Gerch, to advantageously allow the user to carry the bag.
Dyke discloses a zippered pocket (pocket 92 zipped by zippers 94). But Dyke as modified above does not expressly disclose pockets in the side. Holloman teaches: additionally comprising one or more side pockets (Fig 6 shows pockets on a side wall).
It would have been obvious to a person having ordinary skill in the art having the teachings of Dyke as modified before them, when the application was filed, to have modified the bag of Dyke to have pockets, as taught by Holloman, to advantageously have side pockets so the user can add additional items conveniently.
Regarding claim 2, Dyke as modified does not expressly disclose a baffle. Bergh teaches: where the baffle has a relaxed shape (Fig 1, Para 30 lines 20-24, the baffle is flexible and therefore relaxed in shape), and where the relaxed shape is an accordion fold (Fig 1, Para 30 lines 20-24, the baffle comprises a plurality of sections 30 which allow for an accordion fold).
It would have been obvious to a person having ordinary skill in the art having the teachings of Dyke as modified before them, when the application was filed, to have modified the bag of Dyke to an accordion divider, as taught by Bergh, to advantageously allow the baffle to wrap around any size or shaped containers, allowing for a more secure or snug fit.
Regarding claim 3, Dyke further discloses: where the zipper extends at least 95% across the bottom (Fig 4, the ends of the zipper 95a and 95b are on the top, which mean they extend across the full bottom of the bag).
Regarding claim 4, Dyke further discloses: where the side grip handle (Fig A) additionally comprises a second side grip handle (Fig A), where the second side grip handle extends down the side of the bag (Fig A, The side handle extends a certain number of inches down the side of the bag). 
But Dyke does not expressly disclose that the grip handle extends at least seven inches down the side of the bag.
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a bag has a side grip handle that extends at least seven inches down the side of the bag, because Applicant has not disclosed why this provides an advantage, is used for a .
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3443671 issued to Dyke, Bergh, and optionally in view of Charlebois.
Regarding claim 5, Dyke discloses: A bag for carrying one or two bottles or other containers (Fig A, the bag has a cavity that can carry items such as bottles or containers), comprising: 
a bottom (Fig A), a side (Fig A), an expansion zipper (Fig A zippers 93), a pleat (Fig A, pleat 91), [Not taught: a baffle], 
where the bottom is a [Not Taught: circular] bottom attached to the side, where the side is a [Not Taught: cylindrical side] , where the bottom has a bottom diameter (Fig A, the bag has a closed bottom side with a diameter) and the side has a side diameter (Fig A, the bag has a side with a diameter), 
where the side forms a cavity, where the cavity is bounded on a cavity bottom by the bottom and on a cavity side by the side (Fig A, the sides and bottom together are bound to form a cavity), and where the cavity has a cavity diameter (Fig A, the cavity accessed through the opening shown has a diameter), which is equal or less than the side diameter, where the cavity has a cavity circumference (Fig A, as the cavity is formed within the sides, the diameter can only be equal or less that the side diameter),
an expansion zipper that bisects both the [Not taught: circular] bottom (Fig 47, the ends of the zipper are shown at the top meaning the zipper completely bisects the bottom) and the [Not taught: cylindrical] side (Fig 47, the ends of the zipper are shown at the top meaning the zipper completely bisects the sides) , where the expansion zipper has a first zipper side (Fig A, zipper side 93A) and a second zipper side (Fig A, zipper side 93B),
(Fig A), a pleat bottom (Fig A), and two pleat sides (Fig A, one side is shown while the opposite side is not shown), where one pleat side attaches to the first zipper side (Fig A pleat 91 is attached to side 93A) and the other pleat side attaches to the second zipper side (Fig A pleat 91 is attached to side 93B).
But Dyke does not expressly disclose that the bag has cylindrical sides and a circular bottom. 
Regarding the above limitation, it would have been an obvious matter of design choice to select the shape of the bottom and side to be circular and cylindrical respectively, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956). Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the circular bottom and cylindrical side is of another shape, such as the shape of Dyke’s bag. Overall, applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice.
Additionally and in the alternative, Charlebois teaches that the bag has cylindrical sides and a circular bottom (Para 10 line 8, the sides are cylindrical and the bottom must be circular for the shape of the sides to be cylindrical).
It would have been obvious to a person having ordinary skill in the art having the teachings of Dyke and Charlebois before them, when the application was filed, to have modified the bag of Dyke to have the bottom to advantageously hold various items as it is an unstructured shape.
But Dyke as modified does not expressly disclose that the bag has a baffle. Bergh teaches a baffle (Fig 1, Para 30 lines 20-24).
It would have been obvious to a person having ordinary skill in the art having the teachings of Dyke, Charlebois, and Bergh before them, when the application was filed, to have modified the bag of Dyke and Charlebois to include a baffle, as taught by Bergh, to advantageously allow the user to separate items within the bag.
Regarding claim 6, Dyke discloses: where, when the expansion zipper (Fig A, zipper 93) is in a zipped up position (Fig 44), the side diameter (Fig A) is approximately large enough to snugly contain a single bottle (Fig 44, The bag has a cavity that can fit a certain number of items including a single bottle; regarding “snugly” Dyke’s bag can accommodate a wide variety of bottles including bottles about the same size as the bag in the contracted position, thereby creating a tight fitting), and when the expansion zipper (Fig A, zipper 93) is a zipped down position (Fig 46), an expanded side diameter is approximately twice the side diameter (Fig 46) that occurred when the expansion zipper (Fig A, zipper 93) was in the zipped up position (Fig 44).
Regarding claim 7, Dyke further discloses: where the zipper extends at least 95% across the bottom (Fig 47, the ends of the zipper are shown at the top meaning the zipper completely bisects the sides, so it covers at least 95%).
Regarding claim 8, Dyke further discloses: where the zipper extends 100% across the bottom (Fig 47, the ends of the zipper are shown at the top meaning the zipper completely bisects the sides, so it covers at 100%)
Regarding claim 9, Dyke as modified above includes a baffle (see details above). But Dyke as modified does not expressly disclose a specific geometric relationship between parts of the baffle and baffle configuration within the bag when the bag is expanded or contracted. Bergh further teaches: where the baffle (Fig 1, Para 30 lines 20-24) has a baffle top (Fig 1), a baffle bottom (Fig 1), and two baffle sides (Fig 1), a baffle height and a baffle width (Fig 1, as the baffle is solid it has a height and width), where a first baffle side attaches to a first cavity side of the cavity (Fig 8, it attaches to a side of the cavity), and the second baffle side attaches to a second cavity side of the cavity (Fig 8, other side attaches to other side of cavity), where when the expansion zipper is in the zipped up configuration, a zipped up cavity circumference is equal to approximately twice the baffle width (Para 47 lines 12-23, insert size can vary and therefore the baffle can be twice the width of the baffle), such that the baffle, when the expansion zipper is in the zipped up configuration, lies along a side of the cavity (Para 47 lines 12-23, the length of the baffle the baffle is flexible so when the space in the cavity is decreased the baffle can be configured to move to the side of the cavity), and such that when the expansion zipper is in the zipped down configuration, the baffle width is approximately the same as an expanded cavity diameter (Para 47 lines 12-23, insert size can vary and therefore the baffle can be twice the width of the baffle), such that the baffle bisects the cavity (Fig 1), thereby allowing for a snug two-bottle container (Para 47 lines 12-23, insert size can vary allowing for a snug fit of the two bottle containers depending on the size of the cavity and containers).
It would have been obvious to a person having ordinary skill in the art having the teachings of Dyke, (optionally Charlebois), and Bergh before them, when the application was filed, to have modified the bag of Dyke (optionally and Charlebois) to include a baffle, as taught further by Bergh, to advantageously allow the user to separate items within the bag.
Regarding claim 10, Dyke further discloses: where the zipper extends 100% across the bottom (Fig 47, the ends of the zipper are shown at the top meaning the zipper completely bisects the sides, so it covers at 100%).
Regarding claim 11, Dyke further discloses: where the cavity is bounded on a cavity top by a top opening (Fig A, the cavity is accessed through a top opening that is attached to the cavity top of the cavity).

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3443671 issued to Dyke, Charlebois, Bergh and Vazquez.
Regarding claim 12, Dyke as modified does not expressly discloses a drawstring. Vazquez teaches: where the top opening is defined by a tunnel (Fig 2, there is a neck pouch tunnel 113 through which drawstring fits through), where the tunnel comprises a hollow tunnel through which a drawstring runs (Fig 2), where the drawstring (Fig 2, drawstring 110) can be tightened and loosened by a toggle (Fig 2, toggle 112 tightens drawstring 110), such that a top opening diameter can be adjusted by the drawstring and toggle (Fig 2, the drawstring and toggle by nature can be used to loosen up or tighten an opening).
It would have been obvious to a person having ordinary skill in the art having the teachings of Dyke as modified before them, when the application was filed, to have modified the bag of Dyke include a drawstring and toggle at the cavity opening, as taught by Vazquez, to advantageously allow the user to easily gain access and also secure the cavity opening when necessary.

Claim 13-15 rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3443671 issued to Dyke, Charlebois, Bergh, Vazquez, and Gerch.
Regarding claim 13, Dyke further discloses: an additional side grip handle (Fig A). 
But Dyke as modified does not expressly disclose a shoulder strap. Gerch teaches: additionally comprising a shoulder strap (Fig 7, strap 33), where the shoulder strap (Fig 7, strap 33) has a comfort shoulder slide (Fig 7, the comfort slide can be shown on the top of the strap) and where the shoulder strap extends from a first clip (Fig B) located the side to a second clip (Fig B) located on the side.
It would have been obvious to a person having ordinary skill in the art having the teachings of Dyke as modified before them, when the application was filed, to have modified the bag of Dyke include a shoulder strap, as taught by Gerch, to advantageously allow the user to carry the bag.
But Gerch does not expressly disclose that the first clip is located on a lower portion and the second clip is located on an upper portion
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a bag has a shoulder straps that attaches at one end to the lower portion of the end and at another end to an upper portion of the side, because Applicant has not disclosed why this provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Dyke’s bag because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Dyke’s bag to obtain the invention as claimed.
Regarding claim 14, Dyke further discloses: additionally comprising a second side grip handle (Fig A)
Regarding claim 15, Dyke further discloses: where the second side grip handle extends at least seven inches down the side of the bag (Fig A, The side handle extends down the side of the bag).
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a bag has a side grip handle that extends at least seven inches down the side of the bag, because Applicant has not disclosed why this provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Dyke’s bag because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Dyke’s bag to obtain the invention as claimed.

Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3443671 issued to Dyke, Charlebois, Bergh, Vazquez, Gerch and Holloman.
Regarding claim 16, Dyke as modified does not expressly disclose pockets in the side. Holloman teaches: additionally comprising one or more side pockets and one or more small, zippered pockets (Fig 3 shows pockets on a side wall).
It would have been obvious to a person having ordinary skill in the art having the teachings of Dyke as modified before them, when the application was filed, to have modified the bag of Dyke to have pockets, as taught by Holloman, to advantageously have side pockets so the user can add additional items conveniently.
Regarding claim 17, Dyke as modified does not expressly disclose a baffle when in the relaxed state it is of an accordion shape. Bergh further teaches: where the baffle has a relaxed shape, and where (Fig 1, Para 30 lines 20-24, the baffle is flexible and therefore relaxed in shape).
It would have been obvious to a person having ordinary skill in the art having the teachings of Dyke as modified before them, when the application was filed, to have modified the bag of Dyke to an accordion divider, as taught by Bergh, to advantageously allow the baffle to wrap around any size or shaped containers, allowing for a more secure or snug fit.
Regarding claim 18, Dyke as modified does not expressly disclose that the baffle extends from the bottom of the bag all, all the way to the top. Bergh teaches: where the accordion baffle extends from the bottom (Fig 1) of the bag all the way to the top opening of the bag (Fig 1).
It would have been obvious to a person having ordinary skill in the art having the teachings of Dyke as modified before them, when the application was filed, to have modified the bag of Dyke to have baffle go from the bottom to the top of the bag, as taught by Bergh, to advantageously allow the user to separate and protect items within the bag as the baffle conforms to the shape of the items.
Regarding claim 19, Dyke as modified above includes all of the limitations including: where the accordion baffle extends from the bottom of the bag toward the opening of the bag (see detailed description above).
But Dyke as modified above does not expressly disclose that the baffle extends a length of seven inches up toward the opening of the bag.
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a bag that has a baffle that extends from the bottom of the bag a length of seven inches up towards the opening of the bag, because Applicant has not disclosed why this provides an 
Regarding claim 20, Dyke as modified does not expressly disclose that the baffle has a minimum of four folds. Bergh teaches: where the accordion baffle has a minimum of four folds (Fig 1, Para 30 lines 20-24, the baffle comprises a plurality of sections 30 over four folds).
It would have been obvious to a person having ordinary skill in the art having the teachings of Dyke as modified before them, when the application was filed, to have modified the bag of Dyke have an accordion divider with at least 4 folds, as taught by Bergh, to advantageously allow the divider to be flexible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication 20150135646 by Goenka (Fig 1-2: Expansion zipper);
US Publication 20160257479 by Seiders (Fig 1A: Shoulder strap);
US Publication 20170265612 by Wu (Fig 1: Drawstring and toggle).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731